 In the Matter of EDWARD BESCH, LAURENCE BESCH, AND CHARLESBESCH, CO-PARTNERS D/I3/A EDWARD BESCH & SONSandALLENMACLIN, AN INDIVIDUALIn the Matter Of INTERNATIONAL HOD CARRIERS' BUILDING & COMMONLABORERS' UNION OF AMERICA, LOCAL 210, AFLandALLEN MACLIN,AN INDIVIDUALCases Nos.3-CA-228 and 3-CB-63.-Decided December 5, 1950DECISION AND ORDER REMANDING CASESOn July. 13, 1950, Trial Examiner Albert P. Wheatley issued anOrder Dismissing Complaints granting the Respondents' motions todismiss the complaints in the above-entitled proceedings on the groundthat assertion of jurisdiction would not effectuate the policies of theNational Labor Relations Act. Thereafter, the General Counsel filed,a request for review of the Trial Examiner's order.To the extent here material, the Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicial,error was committed.The rulings are hereby affirmed. The Board.has considered the order issued by the Trial Examiner, a copy of whichis attached hereto, the General Counsel's request for review, and the.applicable portion of the record in the case, and makes the following-findings.The Trial Examiner concluded that while the operations of Re-spondent Besch were substantial and not wholly unrelated to inter-state commerce, these operations were essentially local in character andthat it would not effectuate the policies of the Act to assert jurisdic-tion in these cases.We do not agree. The jurisdictional facts, asfully set forth in the Trial Examiner's order, show that Respondent=Besch performs services necessary to the operation of instrumentalities.of commerce.During 1949 Respondent Besch performed subcontract:services, valued at $81,400, in connection with a grade crossing elimi-nation on the line of the New York Central Railroad Company. Inthe recently announced jurisdictional policy, the Board stated thatitwill exercise jurisdiction over enterprises which affect commerceby virtue of the fact that they furnish services, valued at more than92 NLRB No. 84.520 EDWARD BESCH & SONS521$50,000 per annum, necessaryto the operations of enterprises whichfunction as instrumentalitiesand channels of interstate and foreigncommerce.*We accordingly find that Respondent Besch is engaged in commercewithin the meaning of the Act, and that it would effectuate the policiesof the Act to assert jurisdiction in order to resolve the substantiveissuesraised by the complaints.ORDERIT IS HEREBY ORDERED that the Order Dismissing Complaints issuedherein by the Trial Examiner be, and it hereby is, reversed ; andIT IS FURTHER ORDERED that the above-entitled cases, Nos. 3-CA-228and 3-CB-63, be, and they hereby are, remanded to the Trial Examinerfor the reparation and issuance of an Intermediate Report, settingforth his findings of fact, conclusions of law, and recommendationswith respect to the unfair labor practices alleged in the complaints.ORDER DISMISSING COMPLAINTSUpon charges duly filed by Allen 11Iaclin, an individual; the General Counselof the National Labor Relations Board by the Regional Director for the ThirdRegion (Buffalo, New York) duly issued complaints dated May 5, 1950, againstEdward Besch, Laurence Besch, and Charles Besch d/b/a Edward Besch &Sons, hereinafter called Respondent Besch, and against International HodCarriers' Building and Common Laborers' Union of America, Local 210, AFL,herein called Respondent Union, (Respondents are collectively referred to asRespondents), alleging that Respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning of Section 8(a) (1) and (3) and Section 8 (b) (1) (A) and (2), respectively, and Section2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act.By order dated May 5, 1950, said Regional Director dulyconsolidated these cases.Thereafter Respondents filed separate answers denying the commission of anyunfair labor practice.Pursuant to notice a hearing was held on May 22 and 23, 1950, at Buffalo,New York, before the undersigned Trial Examiner. The General Counsel,Respondent Besch, and Respondent Union were represented by counsel andparticipated in the hearing.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues.At the conclusion of the General Counsel's case-in-chief,counsel for each of the Respondents moved to dismiss the complaint and did notoffer any evidence on Respondents' behalf.After oral argument on the recordby counsel for the respective parties, the undersigned took the motions underconsideration.After the close of the hearing a brief was received from theGeneral Counsel.The undersigned has considered the applicable portions of therecord in the case and the brief filed by the General Counsel and now disposesthe motion to.dismiss in accordance with the following findings and conclusions.*SeeHollow Tree Lumber Company,91 NLRB 635.The General Counsel's representatives are herein called the General Counsel.929979-51-vol. 92-35 522DECISIONSOF NATIONALLABOR-RELATIONS BOARDEdward Besch,Laurence Besch, and Charles Besch copartners doing businessas Edward Besch & Sons maintain an office and place of business in Buffalo, NewYork, and engage in the business of rock blasting and removal;of, rock andearth.-During 1949 Respondent Besch expended approximately$28,384 for newequipment($5,926),repairs, tires,machinery parts, insurance,licenses, ex-plosives($6,243),gasoline and oil($4,209),steel tools and parts,local advertisingand donations,office expenses,and miscellaneous supplies.All purchases,exceptsilk screens,were made in New York from sellers within that State and deliverieswere made to Respondent Besch from places of business in New York.Approxi-mately $187 worth of silk screens came to Respondent Besch from outside NewYork.Approximately$4,563 represents explosives purchased from GeneseeExplosives, Rochester, New York, and it was stipulated "that 50 percent of theexplosiveswere manufactured outside the State of New York, delivered toGenesee Explosives at Rochester, New York, and sold by Genesee Explosives atRochester to Besch at Buffalo, and delivered from the Rochester warehouse toBesch at Buffalo, all within the State of New York." Approximately $3,655 rep-resents gasoline and oil purchased from Gulf Oil Corporation of .New York, Buf-falo, New York, and it was stipulated that all of said gasoline and oil came to GulfOil Corporation of N. Y., Buffalo, New York, from outside the State, but thatsaid gasoline and oil came to Respondent Besch from within New York.Services rendered by Respondent Besch during 1949 totaled approximately$107,987 and included work performed for :Buffalo Waste Paper Company,Buffalo, N. Y____________________$6, 822Batt & Co., Williamsville, N. Y., High School----------------------4, 051Elmwood ElectricCo., town of Amherst, N.Y., tank pit for gasstation.------------------------------------------------------1,764Herbert Eckert,Buffalo, N. Y., water line________________________1, 130Houdille Engineering Corp., Buffalo, N. Y., work inside plant atBuffalo, N. Y.------------------------------------------------1,212H. J. Kinnins,Buffalo, N. Y., job for Buffalo SewerAuthority--__--12,387Metzger Construction Co., Buffalo,N. Y., street work and water andsewer connections contract for State of New York on railroadunderpass at Lockport, N. Y----------------------------------------------------------72,749E.W. Noblett Construction Co., Buffalo, N. Y., sewer lines, Town ofAmherst, ,N. Y., for local electric company----------------------3,335New York Central Railroad,work at Buffalo,N. Y., for power lineson local signal system________________________________________202Metzger Construction Corporation, herein calledMetzger,a New York cor-poration with officesinBuffalo,New York, engagedin generalconstructionclassified asheavybuilding and engineeringwork.Metzger'sworkduring- 1949can be broken down as follows :-Public Works-bridge, grade separations,etc________________$503, 000.00Public utilities-power, communications, etc________________'184, 000. 00Wholesalers and retailers----------------------------------159,000.00Manufacturers and distributors---------------------------142,000.00Institutional---------------------------------------------43,000..00Miscellaneous -------- -----------------------------------41,000.001, 072,000.00 EDWARD BESCB & SONS523Metzger's purchases during 1949 approximated $276,500 and about 61 percentor $168,000 thereof represents supplies received from outside New York.Metz-ger's customers or clients include railroad concerns and large concerns over whomthe Board has asserted jurisdiction.During the period January 1, 1947, throughJanuary 1, 1950, Respondent Besch was "the only subcontractor employed by"Metzger "to do the specialized work of rock blasting and removal of rock andearth." 2During 1947 Respondent Besch performed $66,500 of the subconstractwork for Metzger "in connection with the extension of East Amherst St. Buffalo,N. Y., P. S. C. 6963, under contracts with the D. L. & W. Railroad, Erie Railroad,and City of Buffalo, N. Y. During 1948 "they [respondent Besch] performedformed $82,000 of the subcontract work for Metzger "in blasting and removal ofrock and earth, all but $600, of which was in connection with a grade crossing'elimination for New York State P. S. C. 7283, Lockport, N. Y., on the NewYork Central Railroad Co. line."Metzger's contract for this latter project ap-proximated $151,000 and represented about 14 percent of the major project workof Metzger during this periofi.The undersigned concludes that while the operations of Respondent Besch aresubstantial and not wholly unrelated to interstate commerce, they are neverthe-less essentially local in character and that it would not effectuate the policies ofthe act to assert jurisdiction in these cases. (SeeDenver Building and Construc-tion Trades Council (William U. Churches),90 NLRB 378;Carpenter & Skaer,Inc., et at.,90 NLRB 417 ;United Association of Journeymen and Apprentices ofThe Plumbing and Pipe Fitting Industry of the United States and Canada (Pettus-Banister Company),90 NLRB 500;Local 596, 1. B. E. W. (West VirginiaElectric Corp.),90 NLRB 526; andGlaziers'Union Local No. 27 of theBrotherhood of Painters, Decorators and Paper Hangers of America (JolietContractors Association, et al.),90 NLRB 542.Accordingly, Respondents' motions urging dismissal on jurisdictional or com-merce grounds are granted and it is herebyORDERED, that the complaints herein and each of them, be, and they hereby are,dismissed in their entirety.Any party may obtain a review of the foregoing order, pursuant to Section203.28 of the Rules and Regulations of the Board, by filing a request thereforwith the Board, stating the grounds for review and immediately upon such filingserving a copy thereof on the Regional Director and the other parties.Unlesssuch request for review is filed within ten (10) days from the date of this orderof dismissal, the cases shall be closed.2During 1949 Metzger let subcontracts in the amount of approximately$373,000.